Exhibit 10.1

MASTER SERVICES AGREEMENT

This Master Services Agreement (this “Agreement”), effective as of the 22nd day
of April 2011 (the “Effective Date”), is entered into by and between:
Pro-Pharmaceuticals, Inc., a company incorporated under the laws of the State of
Nevada, USA, with its principal office located at 7 Wells Avenue, Suite 34,
Newton, MA 02459 (“Company”); and Sigma-Aldrich, Inc., a company incorporated
under the laws of the State of Wisconsin, USA (“SAFC”). Company and SAFC are
hereinafter sometimes referred to separately as a “Party” or together as the
“Parties”.

RECITALS

WHEREAS, Company is a development-stage company engaged in the discovery,
development, and commercialization of first-in-class, targeted therapeutic
compounds for advanced treatment of cancer, liver, and inflammatory diseases;

WHEREAS, SAFC develops, manufactures and sells a broad range of chemical
compounds globally as key components in high technology manufacturing;

WHEREAS, Company desires to engage SAFC, from time to time, to provide services
for individual projects in accordance with mutually agreed upon Work Orders (as
discussed below) specifying the details of the services and the related terms
and conditions.

NOW, THEREFORE, in consideration of the above premises and the mutual covenants
and agreements contained herein, the Parties hereby agree as follows:

 

1.0 SCOPE OF THE AGREEMENT; WORK ORDERS; NATURE OF SERVICES;

 

  (a) SCOPE OF AGREEMENT.

As a “master” form of contract, this Agreement allows the parties to contract
for multiple projects through the issuance of multiple Work Orders (as discussed
in Section 1(b) below), without having to re-negotiate the basic terms and
conditions contained herein. This Agreement covers the provision of services by
SAFC and SAFC corporate affiliates (see Section 13) and, accordingly, this
Agreement represents a vehicle by which Company can efficiently contract with
SAFC and its corporate affiliates for a broad range of services.

 

  (b) WORK ORDERS.

The specific details of each project under this Agreement (each “Project”) shall
be separately negotiated and specified in writing on terms and in a form
acceptable to the parties (each such writing, a “Work Order”). A sample Work
Order is attached hereto as Exhibit A. Each Work Order will include, as
appropriate, the scope of work, time line, and budget and payment schedule. Each
Work Order shall be subject to all of the terms and conditions of this
Agreement, in addition to the specific details set forth in



--------------------------------------------------------------------------------

the Work Order. To the extent any terms or provisions of a Work Order conflict
with the terms and provisions of this Agreement, the terms and provisions of
this Agreement shall control, except to the extent that the applicable Work
Order expressly and specifically states an intent to supersede the Agreement on
a specific matter. All Work Orders and other exhibits hereto shall be deemed to
be incorporated herein by reference.

 

  (c) NATURE OF SERVICES.

The services covered by this Agreement may include strategic planning, expert
consultation, clinical trial services, statistical programming and analysis,
data processing, data management, regulatory, clerical, project management,
central laboratory services, pre-clinical services, pharmaceutical sciences
services, medical device services, and other research and development services
requested by Company and agreed to by SAFC as set forth in the relevant Work
Order (collectively, the “Services”). SAFC and Company, where appropriate, shall
cooperate in the completion of a Transfer of Obligations Form in conjunction
with the relevant Work Order. Any responsibilities not specifically transferred
in the Transfer of Obligations Form shall remain the regulatory Responsibility
of Company. The obligations that have been transferred to SAFC will be provided
in a 1571 form to the FDA.

 

2.0 PAYMENT OF FEES AND EXPENSES.

Company will pay SAFC for fees, expenses and pass-through costs in accordance
with the budget and payment schedule contained in each Work Order. Company
agrees that the budget and payment schedule for each Work Order will be
structured in an effort to maintain cash neutrality for SAFC (with respect to
the payment of professional fees, pass-through costs and otherwise). Company
agrees that a prepayment may be necessary for SAFC to maintain cash neutrality
over the term of the Work Order taking into account payment terms agreed upon
between the parties (see Work Order for details and terms). Unless otherwise
agreed in a particular Work Order, the following shall apply: (a) SAFC will
invoice Company monthly for the fees, expenses and pass-through costs incurred
in performing the Services; and, (b) Company shall pay each invoice within
thirty (30) days of the date of the invoice. If any portion of an invoice is
disputed, then Company shall pay the undisputed amounts as set forth in the
preceding sentence and the parties shall use good faith efforts to reconcile the
disputed amount as soon as practicable. Company shall pay SAFC interest in an
amount equal to one percent (1%) per month of all undisputed amounts owing
hereunder and not paid within thirty (30) days of the date of the invoice.

 

3.0 TERM.

This Agreement shall commence on the date it has been signed by all parties and
shall continue for a period of three (3) years from the date of execution, or
until terminated by either party in accordance with Section 16 below.



--------------------------------------------------------------------------------

4.0 CHANGE ORDERS.

Any (a) change in the details of a Work Order, even if a fixed price Work Order,
or (b) change in the assumptions upon which the Work Order is based (including,
but not limited to, changes in an agreed starting date for a Project or
suspension of the Project by Company) may require changes in the budget and/or
time lines, and shall require a written amendment to the Work Order (a “Change
Order”) – see Exhibit B. Each Change Order shall detail the requested changes to
the applicable task, responsibility, duties, budget, time line or other matters.
The Change Order will become effective upon the execution of the Change Order by
both parties, and will include a specified period of time (as agreed upon by the
parties) within which SAFC will implement the changes. Both parties agree to act
in good faith and promptly when considering a Change Order requested by the
other party. SAFC reserves the right to postpone effecting material changes in
the Project’s scope until such time as the parties agree to execute the
corresponding Change Order. For any Change Order that affects the scope of the
regulatory obligations that have been transferred to SAFC, SAFC and Company-
shall execute a corresponding amendment to the Transfer of Obligations Form.
Company shall provide such changes to the FDA on the 1571 form and will file
such amendment where appropriate, or as required by law or regulation.

 

5.0 CONFIDENTIALITY.

It is understood that during the course of this Agreement, SAFC and its
employees may be exposed to data and information (hereinafter “Company
Confidential Information”) written or verbal, tangible or intangible, made
available, disclosed, or otherwise made known to SAFC and its employees as a
result of Services under this Agreement, shall be considered confidential and
shall be considered the sole property of Company. All information regarding
SAFC’ operations, methods, and pricing and all SAFC Property (as defined in
Section 6.0 below), disclosed by SAFC to Company in connection with this
Agreement is proprietary, confidential information belonging to SAFC (the “SAFC
Confidential Information”, and together with the Company Confidential
Information, the “Confidential Information”). The Confidential Information shall
be used by the receiving party and its employees only for purposes of performing
the receiving party’s obligations hereunder. Each party agrees that it will not
reveal, publish or otherwise disclose the Confidential Information of the other
party to any third party without the prior written consent of the disclosing
party. Each party agrees that it will not disclose the terms of this Agreement
or any Work Order to any third party without the prior written consent of the
other party, which shall not unreasonably be withheld. These obligations of
confidentiality and nondisclosure shall remain in effect for a period of five
(5) years after the completion or termination of the applicable Work Order.

The foregoing obligations shall not apply to Confidential Information to the
extent that it: (a) is or becomes generally available to the public other than
as a result of a disclosure by the receiving party; (b) becomes available to the
receiving party on a non-confidential basis from a source which is not
prohibited from disclosing such information; (c) was developed independently of
any disclosure by the disclosing party or was known to the receiving party prior
to its receipt from the disclosing party, as shown by contemporaneous written
evidence; or, (d) is required by law or regulation to be disclosed, provided
however that the other party is promptly notified in writing of such requirement
prior to, if practicable, disclosure and given an opportunity to obtain a
suitable protective order.



--------------------------------------------------------------------------------

6.0 OWNERSHIP AND INVENTIONS.

All data, information, inventions, improvements in know-how, new uses, processes
and compounds relating to the subject drug(s) and or products(s) covered by this
Agreement and/or applicable Work Orders that are conceived, generated, derived,
or reduced to practice by SAFC as the result of the Services performed by SAFC
under this Agreement shall be and remain the exclusive property of Company and
SAFC agrees to assign its rights in all such inventions and/or related patents
to Company. Notwithstanding the foregoing, Company acknowledges that SAFC
possesses certain inventions, processes, know-how, trade secrets, improvements,
other intellectual properties and other assets, including but not limited to
analytical methods, procedures and techniques, procedure manuals, personnel
data, financial information, computer technical expertise and software, which
have been independently developed by SAFC and which relate to its business or
operations (collectively “SAFC’ Property”). Company and SAFC agree that any SAFC
Property or improvements thereto which are used, improved, modified or developed
by SAFC under or during the term of this Agreement are the sole and exclusive
property of SAFC.

 

7.0 RECORDS AND MATERIALS.

At the completion of the Services by SAFC, all materials, information and all
other data owned by Company, regardless of the method of storage or retrieval,
shall be delivered to Company in such form as is then currently in the
possession of SAFC, subject to the payment obligations set forth in Section 2
herein. Alternatively, at Company’s written request, such materials and data may
be retained by SAFC for benefit of the Company for an agreed-upon time period,
or disposed of pursuant to the written directions of Company. Company shall pay
the costs associated with any of the above options and shall pay a
to-be-determined fee for storage by SAFC of records and materials after
completion or termination of the Services. SAFC, however, reserves the right to
retain, at its own cost and subject to the confidentiality provisions herein,
one copy of all materials for its corporate files. Nothing in this Agreement
shall be construed to transfer from Company to SAFC any FDA or regulatory
record-keeping requirements unless such transfer is specifically provided for in
the applicable Transfer of Obligations Form.

 

8.0 INDEPENDENT CONTRACTOR RELATIONSHIP.

Except as provided in Article 10.0 herein, for the purposes of this Agreement,
the parties hereto are independent contractors and nothing contained in this
Agreement shall be construed to place them in the relationship of partners,
principal and agent, employer/employee or joint venturers and neither party
shall have the power or right to bind or obligate the other party or shall hold
itself out as having such authority. If, however, Company desires to conduct
clinical trials in one or more countries that require a local company or
representative, and Company does not have an office in those countries, then
Company may request that SAFC or its affiliates serve as its agent for that
purpose, and the parties will include in the Work Order an attachment regarding
local representative duties.



--------------------------------------------------------------------------------

9.0 REGULATORY COMPLIANCE; INSPECTIONS.

SAFC agrees that its Services will be conducted in compliance with ICH
Guidelines, Good Clinical Practices (GCP), Good Manufacturing Practices, (GMP)
all applicable laws, rules and regulations, including but not limited to the
Federal Food, Drug and Cosmetic Act and the regulations promulgated pursuant
thereto, and with the standard of care customary in the contract research
organization industry. SAFC standard operating procedures will be used in
performance of the Services, unless otherwise specifically stated in the Work
Order. SAFC certifies that it has not been debarred by the FDA pursuant to
Section (a) or (b) of 21 U.S.C. Section 335a, and that it will not knowingly
employ any person or entity that has been so debarred to perform any Services
under this Agreement. Company represents and certifies that it will not require
SAFC to perform any assignments or tasks in a manner that would, or potentially
would violate any applicable law or regulation or scientific standard. Company
further represents that it will cooperate with SAFC in taking any actions that
SAFC reasonably believes are necessary to comply with the regulatory obligations
that have been transferred to SAFC.

Each party acknowledges that the other party may respond independently to any
regulatory correspondence or inquiry in which such party or its affiliates are
named. Company may review and approve SAFC responses with respect to Company’s
study or Project, but such approval shall not be unreasonably withheld. Each
party, however, shall: a) notify the other party promptly of any FDA or other
governmental or regulatory inspection or inquiry concerning any study or Project
of Company in which SAFC is providing Services, and such inspection or inquiry
relates to or affects such Services, including but not limited to; inspections
of investigational sites or laboratories; b) forward to the other party copies
of any correspondence from any regulatory or governmental agency relating to
such a study or Project, including, but not limited to; FDA Form 483 notices,
and FDA refusal to file, rejection or warning letters, even if they do not
specifically mention the other party; and, c) obtain the written consent of the
other party, which will not unreasonably be withheld, before referring to the
other party or any of its affiliates in any regulatory correspondence. Where
reasonably practicable, each party will be given the opportunity to have a
representative present during an FDA or regulatory inspection. Each party,
however, acknowledges that it may not direct the manner in which the other party
fulfills its obligations to permit inspection by governmental entities.

Each party agrees that, during an inspection by the FDA or other regulatory
authority, concerning any study or Project of Company in which SAFC is providing
Services, it will not disclose information and materials that are not required
to be disclosed to such agency, without the prior written consent of the other
party, which consent shall not unreasonably be withheld. Such information and
materials includes, but are not limited to, the following: 1) financial data and
pricing data (including, but not limited to, the budget and payment sections of
the Work Order); 2) sales data (other than shipment data); and 3) personnel data
(other than data as to qualification of technical and professional persons
performing functions subject to regulatory requirements.)



--------------------------------------------------------------------------------

During the term of this Agreement, SAFC will permit Company’s representatives
(unless such representatives are competitors of SAFC) to examine or audit the
work performed hereunder and the facilities at which the work is conducted upon
reasonable advance notice during regular business hours to determine that the
Project assignment is being conducted in accordance with the agreed task and
that the facilities are adequate. All information disclosed, revealed to or
ascertained by Company in connection with any such audit or examination or in
connection with any correspondence between SAFC and any regulatory authorities
(including any FDA Form 483 notices) shall be deemed to constitute SAFC
Confidential Information for purposes of this Agreement. Company shall reimburse
SAFC for its time and expenses (including reasonable attorney fees and the costs
of responding to findings) associated with any inspection, audit or
investigation relating to the Services (“Inspection”) instigated by Company or
by a governmental authority, unless such Investigation finds that SAFC breached
this Agreement or any applicable law or regulation (see Work Order for details
and terms).

 

10.0 INDEMNITY.

Company shall indemnify and hold SAFC and its affiliates harmless and forever
release and discharge SAFC and its affiliates from and against all losses,
liabilities, damages and expenses (including attorneys’ fees and costs)
(“Losses”) that SAFC and its affiliates may suffer or incur as a result of any
claims, demands, actions or other proceedings made or instituted by a third
party to which SAFC is or may become subject insofar as they arise out of, or
alleged or claimed to arise out of (a) any injury to or death of any person
participating in any project or study, (b) the negligence or intentional
misconduct of Company or its affiliates, or its or their directors, officers,
employees or agents, (c) any breach of this Agreement or any Work Order by
Company or its affiliates, or its or their directors, officers, employees or
agents; (d) any theory of product liability (including, without limitation,
actions in the form of tort, warranty or strict liability), (e) any patent
infringement action relating, to Company’s compounds or products, or (f) the use
or consumption of any compound or product by Company or any third party.

SAFC shall indemnify Company and its affiliates from and against all losses,
liabilities, damages and expenses (including reasonable attorneys’ fees and
costs) that Company and its affiliates may suffer or incur as a result of any
claims, demands, actions or other proceedings made or instituted by a third
party against any of them arising out of or relating to the Services performed
under this Agreement or any Work Order to the extent that such claims, demands,
actions or other proceedings directly result from (a) any material breach of
SAFC of its obligations under this Agreement, or (b) the gross negligence,
recklessness or intentional acts or omissions of SAFC.

 

11.0 PROCEDURE.

The party that intends to claim indemnification under this Article (the
“Indemnitee”) shall promptly notify the indemnifying party (the “Indemnitor”)
for any loss, claim, damage, liability or action with respect to which the
Indemnitee intends to claim such indemnification, and the Indemnitor shall
assume the defense thereof with counsel mutually satisfactory to the Indemnitee
whether or not such loss, claim, damage, liability or action is rightfully
brought; provided, however, that an Indemnitee shall have the right to retain
its own counsel, with the fees and



--------------------------------------------------------------------------------

expenses to be paid by the Indemnitor if Indemnitor does not assume the defense,
or, if representation of such Indemnitee by the counsel retained by the
Indemnitor would be inappropriate due to actual or potential differing interests
between such Indemnitee and any other person represented by such counsel in such
proceedings. The indemnity agreement in this Article shall not apply to amounts
paid in settlement of any loss, claim, damage, liability or action, if such
settlement is effected without the consent of the Indemnitor, which consent
shall not be withheld or delayed unreasonably. The failure to deliver notice to
the Indemnitor within a reasonable time after the commencement of any such
action, only if prejudicial to its ability to defend such action, shall relieve
such Indemnitor of any liability to the Indemnitee under this Article, but the
omission to deliver notice to the Indemnitor will not relieve it of any
liability that it may have to any Indemnitee otherwise than under this Article.
The Indemnitor shall not settle the action or otherwise consent to an adverse
judgment in such action that diminishes the rights or interest of the Indemnitee
without the express consent of the Indemnitee. The Indemnitee under this
Article, its employees and agents, shall cooperate fully with the Indemnitor and
its legal representatives in the investigations of any action, claim or
liability covered by this indemnification. The Indemnitee shall keep the
Indemnitor informed of any investigation and the Indemnitor shall have the right
to review and comment on the conduct of the investigation.

LIMITATION OF LIABILITY.

NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES (SUCH AS LOST PROFITS) OR ANY SPECIAL OR PUNITIVE DAMAGES
ARISING OUT OF THE PERFORMANCE OF THIS AGREEMENT, WHETHER BASED ON CONTRACT,
NEGLIGENCE, STRICT LIABILITY, OTHER TORT OR OTHERWISE AND REGARDLESS OF WHETHER
ANY PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES

THE MAXIMUM AGGREGATE LIABILITY OF SAFC TO COMPANY FOR ANY CAUSE OF ACTION (OR
RELATED CAUSES OF ACTION) ARISING OUT OF OR RELATED TO THIS AGREEMENT AND THE
DELIVERY OF THE PRODUCT OR SERVICE SHALL NOT EXCEED THE AMOUNT PAID BY COMPANY
TO SAFC PURSUANT TO THIS AGREEMENT FOR THE PRODUCT OR SERVICE DURING THE TWELVE
(12) MONTH PERIOD IMMEDIATELY PRECEDING THE CLAIM GIVING RISE TO THE LIABILITY.

COMPANY INSURANCE.

Without limiting its liability under this Agreement (except as may be otherwise
expressly provided in this Agreement), during the Term and for five (5) years
after the expiration or termination of this Agreement, Company shall obtain and
maintain commercial general liability/product liability insurance with limits of
not less than $10,000,000 per occurrence for general liability and product
liability. With respect to all insurance coverage required under this Section
(i) Company shall, promptly upon SAFC’s request, furnish SAFC with certificates
of insurance evidencing such insurance and (ii) all policies shall include
provisions for at least thirty (30) days’ prior written notice of cancellation.
SAFC shall be named as an additional insured under the policies of insurance
required by this Section.



--------------------------------------------------------------------------------

SAFC INSURANCE.

Without limiting its liability under this Agreement (except as may be otherwise
expressly provided in this Agreement), during the Term and for five (5) years
after the expiration or termination of this Agreement, SAFC shall obtain and
maintain commercial general liability/product liability insurance with limits of
not less than $10,000,000 per occurrence for general liability and product
liability. With respect to all insurance coverage required under this Section
(i) SAFC shall, promptly upon Company’s request, furnish Company with
certificates of insurance evidencing such insurance and (ii) all policies shall
include provisions for at least thirty (30) days’ prior written notice of
cancellation.

DISCLAIMER.

EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, THE PARTIES MAKE NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND WHATSOEVER, EITHER EXPRESS OR IMPLIED,
WRITTEN OR ORAL, INCLUDING WITHOUT LIMITATION ANY IMPLIED WARRANTY OF
MERCHANTABILITY, WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, OR WARRANTY OF
NON-INFRINGEMENT

12.0 TERMINATION.

Company may terminate this Agreement or any Work Order without cause at any time
during the term of the Agreement on forty-five (45) days’ prior written notice
to SAFC. Either party may terminate this Agreement or any Work Order for
material breach upon thirty (30) days’ written notice specifying the nature of
the breach, if such breach has not been substantially cured within the thirty
(30) day period. During the 30-day cure period for termination due to breach;
each party will continue to perform its obligations under the Agreement. If the
termination notice is not due to a breach, or if the cure period has expired
without a substantial cure of the breach, then the parties shall promptly meet
to prepare a close out schedule, and SAFC shall cease performing all work not
necessary for the orderly close out of the Services or required by laws or
regulations. Either party may terminate this Agreement or any Work Orders
immediately upon provision of written notice if the other party becomes
insolvent or files for bankruptcy. Any written termination notice shall identify
the specific Work Order or Work Orders that are being terminated.

If this Agreement or any Work Order is terminated, Company shall pay SAFC for
all Services performed in accordance with this Agreement to the date of
termination, and any applicable Work Order (see Work Order for details and
terms) and reimburse SAFC for all costs and expenses incurred in performing
those Services, including all non-cancelable costs incurred prior to termination
but paid after the termination date. Company shall pay for all the work actually
performed in accordance with this Agreement and the applicable Work Order, even
if the parties’ original payment schedule spreads-out payments for certain
services (examples are unit or milestone-based payments) or defers payments for
certain services until the end of the Study. Company shall pay for all actual
costs, including time spent by SAFC personnel (which shall be billed at SAFC
standard daily rates in effect as of the date of the termination notice),



--------------------------------------------------------------------------------

incurred to complete activities associated with the termination and close-out of
affected Projects, including the fulfillment of any regulatory requirements. In
addition, if the termination is by Company without cause, or by SAFC for cause,
and the total fees for the Project are greater than one million U.S. dollars in
value, then Company shall pay to SAFC an amount equal to twenty percent (20%) of
the budget for the remainder of Services that have not yet been performed, to
cover SAFC’ costs associated with early termination (see Work Order for details
and terms).

 

13.0 RELATIONSHIP WITH AFFILIATES.

Company agrees that SAFC may use the Services of its corporate affiliates,
subject to prior written consent by the Company, to fulfill SAFC obligations
under this Agreement and any Work Order. Any affiliate so used shall be subject
to all of the terms and conditions applicable to SAFC under this Agreement or
any Work Order, entitled to all rights and protections afforded SAFC under this
Agreement or any Work Order. SAFC agrees that Company’s affiliates may use the
services of SAFC (and its affiliates) under this Agreement. In such event, such
Company’s affiliates shall be bound by all the terms and conditions of this
Agreement and any Work Order and entitled to all rights and protections afforded
Company under this Agreement and any Work Order. The term “affiliate” shall mean
all entities controlling, controlled by or under common control with Company or
SAFC, as the case may be. The term “control” shall mean the ability to vote
fifty percent (50%) or more of the voting securities of any entity or otherwise
having the ability to influence and direct the policies and direction of an
entity.

 

13.0 COOPERATION; COMPANY DELAYS; DISCLOSURE OF HAZARDS.

Company shall forward to SAFC in a timely manner all documents, materials and
information in Company’s possession or control necessary for SAFC to conduct the
Services. SAFC shall not be liable to Company nor be deemed to have breached
this Agreement or any Work Order, for errors, delays or other consequences
arising from Company’s failure to timely provide documents, materials or
information or to otherwise cooperate with SAFC in order for SAFC to timely and
properly perform its obligations. If Company delays a project from its agreed
starting date or suspends performance of a project for a period longer than
fifteen (15) working days, then either: a) Company will pay the standard daily
rate of the SAFC’ personnel assigned to the project, based on the percentage of
their time allocated to the project, for the period of the delay beginning on
the eleventh working day, in order to keep the Current team members; or, b) SAFC
may re-allocate the personnel at its discretion, and Company will pay the costs
of retraining new personnel. In addition, Company will pay all non-cancelable
costs and expenses incurred by SAFC due to the delay and will adjust all
timelines to reflect additional time required due to the delay. Company shall
provide SAFC with all information available to it regarding known or potential
hazards associated with the use of any substances supplied to SAFC by Company,
and Company and SAFC shall comply with all current legislation and regulations
concerning the shipment of substances by the land, sea or air.

 

14.0 FORCE MAJEURE.

In the event either party shall be delayed or hindered in or prevented from the
performance of any act required, hereunder by reasons of strike, lockouts, labor
troubles, inability to procure



--------------------------------------------------------------------------------

materials or services, failure of power or restrictive government or judicial
orders or decrees, riots, insurrection, war, Acts of God, inclement weather or
other reason or cause beyond that party’s control, then performance of such act
(except for the payment of money owed) shall be excused for the period of such
delay.

 

15.0 NOTICES AND DELIVERIES.

Any notice required or permitted to be given hereunder by either party hereunder
shall be in writing and shall be deemed given on the date received if delivered
personally or by a reputable overnight delivery service, or three (3) days after
the date postmarked if sent by registered or certified mail, return receipt
requested, postage prepaid to the following addresses:

 

If to SAFC.       If to Company:    SAFC       Pro-Pharmaceuticals, Inc. 3050
Spruce Street       7 Wells Avenue, Suite 34    St. Louis, Missouri 63103      
Newton, MA 02459    Attention:                 Legal Department    Attention:   
Maureen E. Foley       Chief Operating Officer With a copy to:             Tom
Gelineau   

With a copy to:

Address as above

         Attention:    Anthony Squeglia          Chief Financial Officer

If Company delivers, ships, or mails materials or documents to SAFC, or requests
that SAFC deliver, ship, or mail materials or documents to Company or to third
parties, then the expense and risk of loss for such deliveries, shipments, or
mailings shall be borne by Company, provided that SAFC followed Company’s
written instructions for the materials that were delivered, shipped, or mailed.
SAFC disclaims any liability for the actions or omissions of third party
delivery services or carriers.

 

17.0 INFLATION ADJUSTMENTS.

Where services in a Work Order are provided by SAFC over multiple calendar
years, SAFC may increase its fees at the beginning of each calendar year to
reflect increases in SAFC’ business costs on a prospective basis only. SAFC’
overall cost increase for the next twelve (12) month period shall not exceed the
percentage charge in the wages/earnings survey as published in the Economist (or
as reported at WWW.ECONOMIST.COM) or the equivalent inflation index of the
country where services are performed over the preceding twelve (12) month period
(see Work Order for details and terms).



--------------------------------------------------------------------------------

18.0 BINDING AGREEMENT AND ASSIGNMENT.

Except as stated above in Section 13, neither party may assign any of its rights
or obligations under this Agreement to any party without the express, written
consent of the other party; provided, however, that without such consent, either
party may assign this Agreement in connection with the transfer or sale of all
or substantially all of its assets, stock or business, or its merger with
another entity, provided further, however, the assignee has the financial
ability to fulfill assignor’s obligations hereunder. Subject to the foregoing,
this Agreement shall be binding upon, inure to the benefit of and be enforceable
by the parties and their respective successors and permitted assigns.

 

19.0 CHOICE OF LAW, WAIVER AND ENFORCEABILITY.

This Agreement shall be construed, governed, interpreted, and applied in
accordance with the laws of the State of Missouri, exclusive of its conflicts of
law provisions. The failure to enforce any right or provision herein shall not
constitute a waiver of that right or provision. Any waiver of a breach of a
provision shall not constitute a waiver of any subsequent breach of that
provision. If any provisions herein are found to be unenforceable on the grounds
that they are overly broad or in conflict with applicable laws, it is the intent
of the parties that such provisions be replaced, reformed or narrowed so that
their original business purpose can be accomplished to the extent permitted by
law, and that the remaining provisions shall not in any way be affected or
impaired thereby.

 

20. SURVIVAL.

The rights and obligations of Company and SAFC, which by intent or meaning have
validity beyond such termination (including, but not limited to, rights with
respect to inventions, confidentiality, discoveries and improvements,
indemnification and liability limitations) shall survive the termination of this
Agreement or any Work Order.

 

21.0 ARBITRATION.

Any controversy or claim arising out of or relating to this Agreement or the
breach thereof may be settled by arbitration administered by the American
Arbitration Association (“AAA”) under its Commercial Arbitration Rules, and
judgment on the award rendered by the arbitrator shall be binding and may be
entered in any court having jurisdiction thereof. If arbitration is demanded by
SAFC, such arbitration shall take place in St. Louis, Missouri and if demanded
by Company, in Boston MA. Such arbitration shall be conducted in English by one
arbitrator mutually acceptable to the parties selected in accordance with AAA
rules. The arbitrator shall not have the power to award any punitive damages or
any damages excluded by this Agreement.

 

22.0 ENTIRE AGREEMENT, HEADINGS AND MODIFICATION.

This Agreement, together with the applicable Work Orders, contains the entire
understandings of the parties with respect to the subject matter herein, and
supersedes all



--------------------------------------------------------------------------------

previous agreements (oral and written), negotiations and discussions. The
descriptive headings of the sections of this Agreement are inserted for
convenience only and shall not control or affect the meaning or construction of
any provision hereof. Any modifications to the provisions herein must be in
writing and signed by the parties.

{Signature page follows}



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, THIS AGREEMENT has been executed by the parties hereto
through their duly authorized officers on the date(s) set forth below.

ACKNOWLEDGED, ACCEPTED AND AGREED TO:

 

SIGMA-ALDRICH, INC.     PRO-PHARMACEUTICALS, INC. 3050 Spruce Street     7 Wells
Avenue, Suite 34 St. Louis, Missouri 63103     Newton, MA 02459 By:  

/s/ Gilles Cottier

    By:  

/s/ Peter G. Traber

Print Name:  

Gilles Cottier

     

Peter G. Traber, M.D.

Title:  

Executive Vice President

    Title:  

Chief Executive Officer

Date:  

4-22-11

    Date:  

4-22-11